This litigation was instituted originally by virtue of Sections 4311 and 4314, General Code, upon request of a taxpayer.
Neither those sections nor the Appellate Procedure Act (Section 12223-1 et seq., General Code) confer upon the taxpayer in the instant case the right to prosecute an appeal.City of Middletown v. City Commission, 138 Ohio St. 596, at page 603 et seq., 37 N.E.2d 609.
Judgment affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
BETTMAN, J., not participating.